Citation Nr: 1603651	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  11-26 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for Hodgkin's disease, claimed as cancer, to include as due to exposure to hazardous chemicals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had honorable service from June 1976 to December 1978.  He also had a period of dishonorable service from November 1981 to August 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The October 2009 rating decision confirmed and continued December 2008 and February 2009 rating decisions that denied entitlement to service connection for Hodgkin's disease.  A notice of disagreement was received in June 2010, a statement of the case was issued in September 2011, and a substantive appeal was received in October 2011.

The April 2013 rating decision denied entitlement to service connection for a right knee disability.  A notice of disagreement was received in May 2013, a statement of the case was issued in February 2015, and a substantive appeal was received in March 2015.

In March 2013, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the Columbia RO.  A transcript of this hearing was prepared and associated with the claims file.

In August 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for Hodgkin's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's degenerative joint disease of the right knee is at least as likely as not etiologically related to his service-connected left knee disability.


CONCLUSION OF LAW

The Veteran's degenerative joint disease of the right knee was aggravated secondary to his service-connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the Veteran's claim of entitlement to service connection for a right knee disability, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.


II.  Service Connection

The Veteran has claimed entitlement to service connection for a right knee disability.  He essentially contends that this disability was either incurred secondary to, or aggravated by, his service-connected left knee disability.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014).  Compensation and most other VA benefits are barred if they are claimed with reference to a period of service which is found to be dishonorable for VA purposes.  In the case at hand, the Veteran's second period of service (from November 1981 to August 1986) is considered to have been dishonorable.  Therefore, service connection is not available for disabilities incurred or aggravated due to this period of service.  

In the case at hand, the Veteran has not alleged an in-service right knee injury.  His service treatment records show that he was not treated for any such disability during his period of honorable service (or even during his period of dishonorable service).  Arthritis of the right knee was not demonstrated in service or within one year of separation from his honorable period of service.  Service treatment records and post-service medical evidence do not otherwise indicate that the Veteran has a right knee disability that is etiologically linked directly to service.  

A December 2013 record from the Veteran's private orthopedic physician demonstrates familiarity with the Veteran's pertinent medical history and describes the findings on current examination.  The physician noted that the Veteran "was discharged from the military after 9 years with some service connection to his left knee.  I certainly believe that protecting his knee has caused some aggravation of a right knee component."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds the December 2013 opinion is highly probative to the question at hand.  It was provided by an orthopedist, who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  She also demonstrated her familiarity with the Veteran's pertinent medical history and with the current condition of his right knee.

The Board notes that multiple VA examinations have been conducted and multiple opinions have been obtained in connection with this claim.  None of these opinions, however, provides an opinion on whether the Veteran's service-connected left knee disability aggravated (as opposed to caused) his current right knee disability.  In light of the above private opinion, rather than remanding this claim for yet another opinion, the Board will resolve reasonable doubt in the Veteran's favor.  The Board therefore finds that entitlement to service connection for right knee degenerative joint disease as aggravated by the service-connected left knee disability is warranted.


ORDER

Entitlement to service connection for degenerative joint disease of the right knee as secondary to a service-connected left knee disability is granted.


REMAND

The Veteran has also claimed entitlement to service connection for Hodgkin's disease (claimed as cancer), which he contends is related to his military service.  As reflected in a March 2009 written statement, the Veteran contends that his Hodgkin's disease developed as a result of exposure to hazardous chemicals in service.  

In a March 2009 letter to his Congressman, the Veteran reported that a discussion with his doctors of the potential cause of his Hodgkin's disease led to examination of his military service.  The Veteran described his and his doctors' attempts to determine the cause of the Veteran's Hodgkin's disease as follows:

[I]t was during this time the questions of what the possible causes of the Hodgkins could be, and my military experience became a question.  The discussion was the exposure to certain chemicals that are carcinogens of Hodgkins Disease.  Dioxin, the main agent was present at many of the military installations where I spent considerable time for training and other duties.  It was discovered that many chemical agents were buried at some of the training sites.  These agents remain active for an undetermined amount of time and can also be absorbed into the soil and find its way into drinking water, etc.

Some of the bases that have been documented by the Department of Defense as being contaminated with these agents, and places that I have been stationed or trained are Eglin Air Force Base, Florida, bases in Georgia, Ft. Drum, New York, Panama Canal, Panama, Ft. McClellan, Alabama, and bases in Germany.

The Veteran has submitted what appears to be a compilation of information on United States military bases that were known to have been contaminated.  

The record reflects that the Veteran was first diagnosed with Hodgkin's disease in 1986.  The Veteran himself reported at his March 2014 DRO hearing that he was first diagnosed with Hodgkin's disease approximately three months after his separation from his second period of service.  (As noted above, the second period of service has been determined by the service department to have been dishonorable.  Therefore, service connection cannot be granted based on entitlement that arose from this second period.)  

Of record is a September 2008 opinion from a private physician noting that the Veteran apparently did not serve in any area where he would have been exposed to Agent Orange.  He opined that the Veteran's "Hodgkin's disease may or may not have been related to exposure to other chemicals while in the military."  

An October 2008 letter from the same private physician who authored the September 2008 opinion notes that the Veteran "was likely exposed to Agent Orange and Benzine [sic] products" in service.  It was noted that "[t]here is no question that these substances have been implicated in malignant disease, such as Hodgkin's Disease.  He was diagnosed with Hodgkin's Disease shortly after getting out of the military."  

A June 2011 letter from the same physician who authored the September 2008 and October 2008 letters notes that the Veteran was apparently discharged from service in 1986, the same year that he was first diagnosed with Hodgkin's disease.  He found it "likely that indeed his disease was present prior to his discharge from service as indicated by the time line."  

A March 2013 letter from the Veteran's private oncologist notes that the Veteran was diagnosed with Hodgkin's disease in 1986 and, at that time, he was treated with radiation therapy.  He stated that "[i]t appears that [the Veteran] displayed symptoms of his disease prior to his diagnosis and it is a 50% chance that his disease was present prior to him being diagnosed between the years of 1977-1982."  

A March 2014 letter from the private oncologist who authored the March 2013 letter opined that the Veteran's "symptoms of multiple lymph nodal swelling, that was attributed to and connected to sinus infections, were indeed symptoms of Hodgkin's disease present in his body."  The oncologist estimated "a 50% chance that this disease was present between the years of 1977-1982 and was definitely present in 1986 upon his discharge from the military."  

The Board notes that no VA opinion has been obtained with respect to whether the Veteran's Hodgkin's disease is at least as likely as not related to his military service.  Furthermore, the Board notes that none of the opinions of the private physicians, above, distinguishes between the Veteran's honorable period of service and his dishonorable period of service when rendering an etiology opinion.  Given the above, the Board finds it appropriate to remand this case for the purpose of scheduling a VA examination and obtaining an opinion with respect to whether it is at least as likely as not that the Veteran's Hodgkin's disease is etiologically related to his first period of military service.  (As noted above, VA may only consider the period from June 1976 to December 1978 for the purpose of determining entitlement to service connection.)

On remand, the AOJ should determine whether the Veteran was exposed to hazardous chemicals and, if so, which ones and in what quantities, during his first period of military service (from June 1976 to December 1978).  This information should be provided to the VA examiner who will be providing the requested opinion.

(The Board notes that more than one of the above medical opinions also note whether the Veteran was or was not exposed to Agent Orange during service, and the possible relationship that any such exposure may have had with his developing Hodgkin's disease.  Because the Veteran himself has not asserted that he was exposed to Agent Orange during service, the Board will not direct that the AOJ expend its finite resources in order to attempt to verify Agent Orange exposure that has not been alleged by the Veteran.) 

While this case is on remand, the AMC should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file. 

2.  Take appropriate steps to determine the types and quantities of hazardous chemicals to which the Veteran was likely exposed during his first period of service (from June 1976 to December 1978).  This information should then be associated with the claims file.

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination by an appropriate examiner to determine the etiology of his Hodgkin's disease.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's Hodgkin's disease was incurred or aggravated as a result of his first period of military service (from June 1976 to December 1978).  In formulating this opinion, the examiner should specifically discuss the types and the quantities of chemicals that the Veteran is found to have been exposed to during his first period of service.

The Board emphasizes that the examiner is only allowed to consider the Veteran's first period of active service (from June 1976 to December 1978) for the purpose of determining a nexus to service.  The Veteran's second period of service (from November 1981 to August 1986) has been considered dishonorable and, therefore, disabilities that are linked exclusively to this period of service cannot be service-connected.

Any opinion expressed must be accompanied by a complete rationale.

4.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


